Exhibit 10.2
(FORM) [c91654c9165402.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 11. CONTRACT ID CODE L page
OF PAGES i I 3 2. AMENDMENT/MODIFICATION NO:13. EFFECTIVE DATE k
REQUISITION/PURC15. PROJECT NO. (If applicable) See block 16CN/A N/A 6. ISSUED
BYCODE |7. ADMINISTERED BY (If other than Item 6) CODE] Biomedical Advanced
Research and Development Authority U.S. Department of Health and Human Services
330 Independence Avenue, SW Room G640 Washington, DC 20201 8. NAME AND ADDRESS
OF CONTRACTOR (No., street, county, State and ZIP Code) |_[9A. AMENDMENT OF
SOLICITATION NO. BioCryst Pharmaceuticals, Inc. 9B. dated (see itemu) 2190
Parkway Lake Drive Birmingham, AL 35244 DUNS 61-819-4609 TIN 62-1413174
10A.MODIFICATION OF CONTRACT/ ORDER X HHSO100200700032C 10B. DATED (SEE ITEM 13)
C0DE .. FACILITY CODE 01-03-07 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS The above numbered solicitation is amended as set forth In
Item 14. The hour and date specified for receipt of Offers ~ is extended, ~ is
not extended ?5ffea^urlkn°Wled9e feCeiPt °f th’S amend™2!prior t0 the nour and
date spscmed In (he solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 1^21 ^ ¦ T^ 1 7~^ °f thS amendmenl: W By
acknowledging receipt of this amendment on each copy of the offer submitted- oV
c By separate letter SSEE^ S 3 referenCe t0 the sollcitation and amendment
numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT VhE PL^CE nT™TPn mo
12.ACCOUNTING AND APPROPRIATION DATA (If required)~~ ............. SOCC:
............ DOC# ............. TIN# ............. LOC# CAN# 13. THIS ITEM
APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS; IT MODIFIES THE
CONTRACT/ORDER NO AS DESCRIBED IN ITEM 14. THE CHANGES SET FORTH IN ITEM 14 ARE
MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. a! THIS CHANGE ORDER IS ISSUED
PURSUANT TO: ~

FAR 52.243-2 (Aug-87) Changes — Cost Reimbursement, Alternate V (Apr 1984) & FAR
52.245-4 (May-04) Government Property (Cost-Reimbursement, Time and Material, or
Labor-Hour Contract) * THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT
THE ADMINISTRATIVE CHANGES (such as changes Inpayinq office- appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). THIS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: OTHER (Specify
type of modification and authority) ~~ E. IMPORTANT: Contractor Q is not, [X] is
required to sign this document and return 2 copies to the issuing office. 14.
DESCRIPTION OF MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible) “ PURPOSE; The purpose of
this modification is to: 1. Incorporate delivery of 18,000 vials of peramivir
for possible emergency use as described in the attached pages of this
modification. 2. The total contract amount remains unchanged at $179,852,147.
The contract completion date remains unchanged. (December 31, 2011) Except as
provided herein, all terms and conditions referenced in Item 9A or 10A, remain
in full force and effect 15A. NAME AND TITLE OF SIGNER (Type or print) 116A.
NAME AND TITLE OF CONTRACTS OFFICER (Type or print, :.
.............................. Schuyler T. Eldridge 15B.CONTRACTOR/OFFEROR 115C.
DATE SIGNED 16B. UNITED STATES OF AMERICA116C. DATE SIGNED —— ................ ,
..................... , BY ISignature of person authorized to sign) \
..................... [, (Signature of Contracting Officer)\ NSN
7540-01-152-8070 OMB No. 0990-0115 STANDARD FORM 30 (REV. 10-83)

 

 